Exhibit 10.7


Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].


Boeing Commercial Airplane Group
P.O. Box 3707    
Seattle, WA 98124-2207




Amendment 25
TO
Special Business Provisions MS-65530-0016
BETWEEN
THE BOEING COMPANY
AND
SPIRIT AEROSYSTEMS, INCORPORATED


This Amendment ("Amendment") to Special Business Provisions MS-65530-0016
is entered into as of the date of last signature below between Spirit
AeroSystems,
Inc., a Delaware Corporation ("Seller") and The Boeing Company, a Delaware
Corporation (“Boeing”). Hereinafter, the Seller and Boeing may be referred to
jointly as "Parties" hereto. All capitalized terms used and not defined herein
shall
have the meanings assigned thereto in the SBP (as defined below).


Now, therefore, in consideration of the mutual covenants set forth herein, the
Parties agree as follows:




RECITALS


A.
Boeing and Spirit (the "Seller'') are parties to the Special Business Provisions

MS-65530-0016, dated June 16, 2005 (the "SBP"), and the General Terms
Agreement BCA-65530-0016, dated June 17, 2005 (the "GT A") (collectively,
the "Sustaining Agreement"), and including any Amendments to the GTA and
the SBP.


B.
The Parties now desire to amend the SBP as contemplated below.







APPLICABILITY


A.
This Amendment pertains only to the 737 MAX program and the non-recurring work
associated with the 737-7 minor model aircraft. Inclusion of this amendment does
not alter any existing agreements relating to other items in the sustaining
contract (SBP MS-65530-0016).













Page 1

--------------------------------------------------------------------------------

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*****].


Boeing Commercial Airplane Group
P.O. Box 3707    
Seattle, WA 98124-2207




AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the value,
receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


Amendment. The SBP is hereby amended as follows:


a.
Paragraph 3.1.1 of SBP Attachment 27 is stricken in its entirety and is replaced
with the following:

    
“The work depicted in the current revision of the 737 MAX Configuration Control
Document (CCD) [*****] for 737-8, [*****] and [*****] for 737-7, and [*****] for
737-9 Fuselage, Propulsion, and Wing Statements of Work;”


b.
SBP Attachment 9 is updated to include reference to this Amendment 25.



Miscellaneous.


a.
Except as specifically set forth herein, all provisions of the SBP shall

remain unchanged and in full force and effect.


b.
In the event of a conflict between the terms of this Amendment 25

and provisions of the SBP, GTA or the Administrative Agreement, this Amendment
25 hereto shall take precedence.


c.
This Amendment shall be governed by the internal laws of the State of

Washington without reference to any rules governing conflict of laws.


IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Agreement as of the date first set forth above.


The Boeing Company
Spirit AeroSystems Inc.
by and through its division
 
Boeing Commercial Airplanes
 
/s/ David Blaylock
Name:David Blaylock


/s/ Eric S. Bossler
Name:Eric S. Bossler
Title:Contracts Procurement Agent
Date:March 16, 2017
Title:Contracts Administrator
Date:March 16, 2017



Page 2